Exhibit 10.6
Amendment to Stewart Enterprises, Inc. Supplemental Executive Retirement Plan
     The Stewart Enterprises, Inc. Supplemental Executive Retirement Plan (the
“Plan”) was originally adopted effective April 1, 2002 and was amended effective
May 2, 2005 and is hereby further amended effective as of June 17, 2008 ( the
“Amendment”) to change the vesting schedule applicable to the supplemental
executive retirement benefits to be provided to Thomas J. Crawford, which
benefits were previously provided to Mr. Crawford through a Supplemental
Executive Retirement Agreement between Stewart Enterprises, Inc. (the “Company”)
and Mr. Crawford dated February 20, 2007.
     A new Section 4 shall be added to Article 5 of the Plan to read as follows:
     4. Mr. Crawford’s retirement benefit, commencing at the Annuity Starting
Date, shall be a percentage of his Final Average Pay, which shall be calculated
according to the following schedule, with pro rata additions for each full
two-week pay period in a partial year of service:

          Years of Service   % of Final Average Pay
1  
     4 %
2
      8 %
3
    12 %
4
    16 %
5
    20 %
6
    24 %
7
    28 %
8
    32 %
9
    36 %
   10 or more
    40 %

     Other conforming changes shall be made to the Plan as a result of the
Amendment as well as other changes to the Plan to be finally approved by the
Compensation Committee of the Board of Directors of the Company prior to
December 31, 2008.
     The Amendment is effective as of the date set forth above.

                  Date: September 8, 2008    
 
                Stewart Enterprises, Inc.    
 
           
 
  By:   /s/ Thomas M. Kitchen    
 
           
 
      Thomas M. Kitchen,    
 
      Senior Executive Vice President and
Chief Financial Officer    

 